TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00311-CV


Viola Wells, Appellant

v.


Kingsland Estates #1 Homeowner's Association, Appellee





FROM THE COUNTY COURT AT LAW OF LLANO COUNTY

NO. 01499, HONORABLE J. P. DODGEN, JUDGE PRESIDING 





	Because appellant Viola Wells has failed to file an appellant's brief, we will dismiss
this appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).

	The Clerk of this Court filed appellant's notice of appeal on May 25, 2001.  The
clerk's record was filed on August 17, and the reporter's record was filed on October 17, 2001. 
Accordingly, appellant's brief was due November 16.  
	On November 6, 2001, appellant's counsel filed a motion to withdraw along with a
motion for extension of time to file an appellant's brief.  Both motions were granted, and the
deadline for filing the appellant's brief was extended to December 17, 2001.  Appellant, however,
failed to comply with this extended deadline.
	On March 21, 2002, this Court ordered appellant to provide a reasonable explanation
by April 2 for her failure to timely file a brief and warned her that failure to provide a reasonable
explanation would result in the dismissal of this appeal for want of prosecution.  To date, appellant
has filed neither a brief nor a reasonable explanation for her failure to timely file a brief. 
Accordingly, we dismiss the appeal for want of prosecution on our own motion.  See id. 42.3(b).


  
					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Prosecution
Filed:   April 25, 2002
Do Not Publish